Citation Nr: 0326971	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension on a 
direct basis.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The medical evidence of record supports a diagnosis of 
PTSD based on DSM-IV criteria, and there is credible 
supporting evidence to verify the occurrence of at least one 
of the veteran's alleged in-service stressors.

2.  The evidence of record does not show that the veteran had 
high blood pressure in service, was diagnosed with 
hypertension within a year after service, or that the 
currently diagnosed hypertension is causally related to his 
military service or any event or incident thereof.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

2.  Hypertension was not incurred in or aggravated by 
military service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD and for hypertension.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran's claim for disability 
benefits was filed in July 1998 and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review for all claims is as follows.  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claims at issue on appeal.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In May 2003, the RO sent the veteran a letter detailing the 
requirements of the VCAA, including the responsibilities of 
the VA and the veteran with respect to obtaining evidence.  
The veteran was specifically informed of the evidence needed 
to substantiate his claim for service connection, and that 
the RO would assist him in obtaining evidence if he provided 
the proper information and release forms.  He also was 
provided notice of the evidence generally required to 
establish entitlement to service connection, e.g., service 
medical records to show event in service causing injury or 
disease, VA medical treatment records to show current 
disability, and medical examination/opinion evidence 
establishing a relationship between current disability and 
injury/disease in service.  Also, the veteran was advised of 
the development efforts taken by the RO and of the 
information and/or evidence he could provide to further 
develop his claim.  Additionally, the record shows that the 
veteran has been notified of the relevant law and regulations 
governing entitlement to service connection in the statement 
of the case and supplemental statements of the case furnished 
to him in connection with this appeal.

The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are 
invalid to the extent they provide a claimant "not less than 
30 days" to respond to a VCAA notification letter because 
these regulations are contrary to 38 U.S.C.A. § 5103(b), 
which provides a claimant one year to submit evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

The Board notes that, even though the May 2003 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  Although this one year period has yet to 
expire, the veteran replied in July 2003 that he did not have 
any additional evidence or argument to submit and desired 
that his case be forwarded to the Board for review.  The 
Board therefore concludes that the VCAA notification letter 
sent to the veteran in May 2003 is legally sufficient.  The 
letter sent to the veteran expressly notified him that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  Therefore, he was 
notified properly of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, as noted above, the veteran has 
indicated that he has no additional evidence to submit and 
desires that the Board proceed with a review of his appeal.  
It therefore appears that VA has all the information needed 
to decide the case and it would be quite pointless to require 
VA and the veteran to wait any longer to adjudicate this 
long-standing appeal (Form 9 filed in August 1999) when it is 
clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case, 
since the veteran was specifically informed of the one year 
period in which to submit additional evidence under the VCAA.  
It is clear that the claimant has nothing further to submit, 
the adjudication of his claim by the Board at this time will 
proceed.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for service 
connection for PTSD and hypertension.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all identifiable service and post-
service medical records have been obtained and are associated 
with the claims file, to include VA outpatient treatment 
reports and a PTSD evaluation summary dated in May 1999.  The 
record also shows that development efforts were undertaken to 
obtain medical records from a private physician the veteran 
saw years ago, but it is now apparent that no records are 
available from this physician.  The Board is aware of no 
existing evidence that is relevant to this case which has not 
been obtained.

The veteran has additionally been accorded general due 
process considerations.  
See 38 C.F.R. § 3.103 (2003).  The veteran has been provided 
ample opportunity to present evidence and argument in support 
of his claim.  He also was informed of his right to a hearing 
before the Board.  He stated on his substantive appeal (VA 
Form 9) in August 1999 that he did not want to appear before 
the Board, and he has  not since expressed a desire to do so.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of this appeal has 
been consistent with the provisions of the new law.  Under 
these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.


1.  Entitlement to service connection for PTSD.

Relevant law and regulations

Service connection - in general

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces or was aggravated therein.  38 U.S.C.A. § 1110, 1131, 
1153; 38 C.F.R. § 3.303, 3.306.

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).

Service connection - PTSD

In addition to the above, the criteria for an award of 
service connection for PTSD are prescribed under 38 C.F.R. 
Part 3.  According to VA regulations, as amended in June 
1999, entitlement to service connection for PTSD requires 
that three elements be present:  (1) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (2003); 
see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2003).

Factual Background

The veteran's service records indicate that he served on 
active duty in the United States Marine Corps from June 1957 
to June 1960 and that he served in a guard/security capacity 
at Moffett Field Naval Air Station in California. 
Service medical records are negative for any complaints, 
treatment or diagnosis of a psychiatric disorder.  

Available post-service medical records consist of Vet Center 
and VA outpatient treatment reports dated in 1998-1999.  
These medical records reflect diagnoses of PTSD, which was 
associated by interviewers to the veteran's claimed stressors 
involving his participation in jet aircraft crash victim 
recovery duties as a security guard at Moffett in 1958-60.  

In support of his claim, the veteran has submitted copies of 
San Jose Mercury newspaper stories covering some of these 
crashes.  In general, the accounts set forth in these 
articles match the stressor accounts he has provided, in 
particular an incident in February 1960 involving the death 
of a civilian when a Navy jet crashed on her house near the 
air base (the veteran claims he was deeply traumatized by 
this event, which required him to recover the woman's 
severed, bloody arm).

Analysis

As noted above, service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition, 
(2) credible supporting evidence that the claimed in-service 
stressors actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. See 38 C.F.R. § 3.304(f) 
(2002); Moreau v. Brown, 9 Vet. App. 389 (1996).

With respect to element (1), the current DSM-IV criteria were 
officially revised in 1994.  Vet Center and VA outpatient 
treatment records discussed above, in particular a "PTSD 
Evaluation Summary" completed in May 1999, clearly reflects 
a diagnosis of PTSD made pursuant to the revised diagnostic 
criteria.  Moreover, that report provides the necessary link 
between current PTSD-type symptomatology and the claimed in-
service stressors under 38 C.F.R. § 3.304(f) because the 
sufficiency of a stressor is a medical determination and is 
presumed by a medical diagnosis of PTSD.  Element (3) is 
therefore also satisfied.

With respect to element (2), stressors, the Board notes that 
the veteran does not allege that he has PTSD as a result of 
combat, and his service records show no evidence of combat 
service.  Instead, his alleged stressors relate to 
psychological trauma from his participation in the recovery 
of jet aircraft crash victims at the Moffett Naval Air 
Station in California between the years 1958 and 1960.  In 
light of his contentions, the Board need not address in 
detail whether the veteran "engaged in combat with the 
enemy" within the meaning of the law, see 38 U.S.C. § 1154 
and 38 C.F.R. § 3.303(d), or consider the provisions of 38 
C.F.R. § 3.304(f) that cover stressors based on combat 
status, since it is clear that he is not a combat veteran and 
he does not purport to be.

Because the veteran did not engage in combat with an enemy, 
there must be credible supporting evidence that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
this regard, the veteran's own contentions and/or testimony 
are insufficient, standing alone, to verify his stressors.  
See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Accordingly, the remaining issue to be decided by the Board 
in this case concern corroboration that the asserted in-
service stressors actually occurred.  The RO in denying this 
claim found no credible evidence to verify the veteran's 
claimed stressors, evidently relying on the veteran's 
official service records.  None of the official service 
records provide any indicia of proof or corroboration of the 
alleged stressors other than the rather mundane fact that the 
veteran served in a guard-security capacity at Moffett.  

The Board believes, however, that the RO narrowly construed 
the available evidence necessary to corroborate the veteran's 
stressor accounts, contrary to the precedent of the Court.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In Suozzi, 
the Court found that a radio log which showed that the 
veteran's company had come under attack was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
identify the veteran's personal participation.  In this case, 
the veteran has described his participation in recovery 
operations following jet aircraft crashes at the Moffett base 
in 1958-60, and in support of his claim, has submitted 
newspaper articles that establish that such crashes occurred.  
Although it has not been officially verified whether he was 
personally involved in these events, the Court has expressly 
held that a veteran need not prove "every detail" of an 
alleged stressor.  Id.

In this case, the veteran's stressor accounts are basically 
verified by the newspaper clippings.   Lacking is any 
specific evidence which places the veteran at the scene of 
the crashes.  However, based on the record the Board finds 
that he has provided sufficient corroborating evidence that 
these stressor incidents actually occurred and that he was 
involved to the extent that he participated in recovery 
operations.  

It is the Board's responsibility to assess the credibility 
and probative value of the evidence of record.  See Baldwin, 
supra; see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) [the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence in 
the context of the record as a whole].

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  In this case, there is nothing of record to suggest 
that the veteran is manipulative or otherwise exaggerating 
his accounts of stressors, either in the treatment settings 
or in connection with this claim.  The Board finds it 
reasonable to assume that his duty assignment in 
guard/security work at Moffett would in all likelihood have 
included duties such as policing crash sites and related 
tasks, to include recovery of victims.  Also, the number of 
crashes at this base during the time the veteran was there, 
as shown by the newspaper clippings, enhances the probative 
value of his lay accounts to the extent that it appears such 
crashes were a frequent event at this base.  

Is it therefore reasonable to conclude that Marine personnel 
in guard/security roles, such as the veteran, would be used 
to recover crash victims.  Moreover, the victims recovered by 
non-medical personnel, such as the veteran, would likely be 
either badly injured (if the veteran was a first responder) 
or deceased.  The Board additionally takes judicial notice 
that victims of jet aircraft crashes are likely to be 
mutilated and/or severely burned.  

Requiring that the veteran's stressors be corroborated by 
official military records in all likelihood would present the 
veteran with an insurmountable task.  Although official 
records are likely to document certain circumstances of 
aircraft crashes, such as time, location and aircrew members 
involved, it is unlikely that rescue/cleanup participation 
would be documented.  Such a standard seems to run afoul of 
the Court's holding in Suozzi, which appears to hold that 
evidence that an individual was in proximity to a stressful 
event may be sufficient to establish actual participation.

 In short, for reasons stated above the Board concludes that 
the veteran's stressor accounts are verified for purposes of 
his claim.  Accordingly, the Board concludes that the 
evidence supports the veteran's claim of entitlement to 
service connection for PTSD.  He has a DSM-IV diagnosis of 
PTSD, sufficient corroborating evidence that at least one of 
his alleged stressor incidents (the February 1960 crash and 
death of civilian) actually occurred as he described, and 
medical evidence which reflects a link between the current 
PTSD diagnosis and his stressors.  There is no significant 
evidence to the contrary as to each of these three points.

In conclusion, the Board finds that the evidence supports a 
finding of entitlement to service connection for PTSD.  The 
benefit sought on appeal is accordingly granted.

2.  Entitlement  to service connection for hypertension on 
direct basis.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above ands will not be 
repeated.

When certain chronic diseases, such as hypertension, become 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Factual background

Service medical records are negative for any complaints, 
treatment or diagnosis of a psychiatric or hypertensive 
disorder.  These records indicate only two blood pressure 
readings, a reading of 120/78 was taken when the veteran was 
examined for enlistment purposes in June 1957 and a 114/74 
reading when he was examined for separation purposes in June 
1960.  

There is no evidence of hypertension for many decades after 
the veteran left service.  Efforts were made in connection 
with the veteran's appeal to obtain private medical records 
from a physician he claims treated him for high blood 
pressure beginning in 1961; however, it has been established 
that no available records from this physician will be 
forthcoming.

Vet Center and VA outpatient treatment reports dated in 1998-
1999 reflect diagnoses of hypertension.  The etiology of this 
disorder was not discussed. 

Analysis

As noted above, the veteran has hypertension as shown by the 
VA outpatient treatment reports dated in 1998-99.  
Accordingly, Hickson element (1) is satisfied.

However, with respect to Hickson element (2), the Board finds 
that there is no competent evidence of incurrence of a 
hypertensive disease shown in service, including on a 
presumptive basis.  The veteran's service medical records are 
negative for any complaints, treatment or diagnosis of high 
blood pressure or hypertension, and there is no objective 
medical evidence of hypertension for decades thereafter.  

The veteran has in essence indicated that he was treated for 
hypertension within one year after leaving service.  
Development efforts were undertaken to obtain supporting 
medical records from a private physician for treatment of 
high blood pressure claimed by the veteran beginning in 1961, 
but this proved futile (the doctor has long since died and 
apparently there are no available records by the veteran's 
own admission).

The Board has considered the statements and contentions 
provided by the veteran.  However, against this are objective 
medical treatment records dated during and after service that 
do not support his assertion that he developed high blood 
pressure or a hypertensive disorder in service or within a 
year thereafter.  The Board therefore finds the veteran's 
statements made in connection with his claim for monetary 
benefits from the government, to be implausible in the 
absence of any reference in his medical records to 
hypertension for many years after his military service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Moreover, although the 
veteran may have believed that he was being diagnosed with 
and treated for hypertension in 1961, as a lay person without 
medical training his recollections have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); 
see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995) [a 
veteran's account of what a physician purportedly said, 
filtered as it is through a layman's sensibilities, is not 
competent medical evidence].   

The veteran's contentions as to treatment for hypertension 
shortly after leaving service are therefore outweighed by the 
negative medical evidence both during service and for several 
decades thereafter.  Hickson element (2) is not met with 
respect to in-service incurrence of hypertensive disease, and 
the veteran's claim fails on that basis.

Further, no competent medical professional has clinically 
associated any hypertensive disorder with any incident or 
event of his military service.  To the veteran himself seeks 
to establish such a nexus, it is now well-established that a 
lay person without medical training, such as the veteran, is 
not competent to opine on medical matters such as diagnosis, 
date of onset or cause of a claimed disability.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].  Hickson 
element (3) has also not been met.  See Rucker v. Brown, 10 
Vet. App. 67 (1997) [where determinative issue involves 
either medical etiology or medical diagnosis, competent 
medical evidence is required].

The Board observes in passing that it does not believe that a 
medical nexus opinion need be obtained under the 
circumstances here presented, namely the absence of any 
competent medical evidence of hypertension during service or 
for almost four decades after the veteran left service.  See 
38 C.F.R. § 3.159; see also Charles v. Principi, 16 Vet. App. 
370 (2002).  

In short, for the reason and bases expressed immediately 
above, the Board concludes that Hickson elements (2) and (3) 
have not bee met as to the claim of service connection for 
hypertension on a direct-incurrence or presumptive basis.  
The benefit sought on appeal is denied.

Newly-raised claim for hypertension on secondary basis

The Board further notes that it appears the veteran has also 
claimed that he developed hypertension after service due to 
his PTSD symptoms.  Because service connection for PTSD has 
now been granted, this raises by inference a claim of 
secondary service connection for hypertension under 38 C.F.R. 
§ 3.310.  The RO should develop this claim pursuant to 
established claims-processing procedures.  The Board 
intimates no findings or conclusions as to the ultimate 
outcome of this new claim.




ORDER

Service connection for PTSD is granted.

Service connection for hypertension on a direct basis is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



